Citation Nr: 0920922	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-03 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin condition, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1972 to 
December 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2006 rating decision of the 
RO in St. Louis, Missouri, which in pertinent part denied 
service connection for a skin condition.


FINDING OF FACT

The preponderance of the evidence does not establish that a 
skin condition had its onset in service, manifested within 
one year of service separation, or is otherwise related to 
the Veteran's active military service.


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in June 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical 
reports that he had.  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.  In addition, the letter provided the Veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  In August 2008, the 
Veteran notified VA that he had no further information or 
evidence to provide in support of his claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because there is no indication that the Veteran has a current 
disability that may be related to an in-service event.  While 
the Veteran is presumed to have been exposed to herbicides, 
the only evidence indicating he currently has a skin disorder 
is his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  As there is no 
competent evidence of a current disability, an examination is 
not necessary to the resolution of this claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon, supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends he has a skin condition due to active 
service, to include as a result of herbicide exposure in 
Vietnam.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

A disease associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  A veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Under the authority granted by Congress in the Agent Orange 
Act of 1991 and the Veterans Education and Benefits Expansion 
Act of 2001, the Secretary has determined that a presumption 
of service connection is not warranted for several diseases, 
including skin cancers and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Fed. Reg., 72 FR 32395, 
32397-32398 (June 12, 2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's service personnel records show that he had 
service in Vietnam.  He is therefore presumed to have been 
exposed to herbicides.  See 38 U.S.C.A. § 1116(b); 38 C.F.R. 
§ 3.307.  In this regard, the Board finds that there is 
evidence of an inservice injury, i.e., exposure to 
herbicides.  See Hickson, 12 Vet. App. at 253.  

The inquiry that follows is whether there is medical evidence 
of a current disability and a link between the current 
disability and service.  The Board notes that the Veteran 
underwent a VA examination in November 2007 for evaluation of 
his diabetes mellitus with neurological complications.  A 
skin examination revealed thick and yellow finger and toe 
nails.  No other diabetic skin abnormalities were found.  A 
review of the claims file reveals that the Veteran has failed 
to submit any medical evidence of a current skin condition.  
On his April 2006 claim form, he simply stated that he was 
claiming service connection for "a skin condition."  On his 
January 2008 VA Form 9, he argued with respect to his claimed 
neuropathy that the skin on his legs and feet burn and turn 
red.  At no time has the Veteran identified the nature of his 
claimed skin condition, nor has he indicated whether he has 
been treated for this condition or identified any relevant 
treatment records that VA could obtain.  On the contrary, the 
Veteran has notified VA that he has no further information or 
evidence to provide in support of his claim.  See VCAA Notice 
Response, August 2008.  Taking into account all of the 
relevant evidence of record, the Board finds that there is no 
competent evidence indicating that the Veteran has a current 
skin disability.  

The Veteran contends that he has a skin condition that is 
related to his exposure to Agent Orange.  As previously 
explained, certain diseases, such as porphyria cutanea tarda 
and chloracne or other acneform diseases consistent with 
chloracne, are presumed to have been incurred in service even 
though there is no evidence of that disease during service.  
38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Service connection can only be presumed for the conditions 
for which the Secretary has specifically determined a 
presumption of service connection is warranted.  See Fed. 
Reg., 72 FR 32395 (June 12, 2007).  In this case, the Veteran 
has not been shown to have porphyria cutanea tarda, 
chloracne, or other acneform disease.  Indeed, as discussed 
above, there is no evidence of any current skin disorder.  
Accordingly, the Veteran cannot benefit from the presumption 
of service connection even though he was exposed to 
herbicides in service.  See id.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2724, 2727- 29 (1984), does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The Court has specifically held that the provisions of Combee 
are applicable in cases involving herbicide exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

In this case, however, there is no competent evidence 
demonstrating the existence of a current disability.  As 
such, the Board need not address the matters of whether there 
is evidence of a disease or injury in service or whether 
there is medical evidence of a nexus between the claimed skin 
condition and service.  

The Board is mindful of the Veteran's statements regarding 
the current nature and etiology of his claimed skin 
condition.  The Veteran can attest to factual matters of 
which he has first-hand knowledge; for example, he is 
competent to report that he experiences burning and redness 
of the skin.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the Veteran as a lay person has not 
been shown to be capable of making medical conclusions, thus, 
his statements regarding diagnosis and etiology are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994).  Therefore, he cannot provide a competent opinion 
that he has a current skin condition that was caused by 
service.

In light of the foregoing, the Board concludes that service 
connection for a skin condition is not warranted.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure, is denied.

____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


